Citation Nr: 1719333	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  13-09 423A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a low back disability, to include secondary to the service-connected residuals of a right ankle fracture.

3.  Entitlement to service connection for a left ankle disability, to include secondary to the service-connected residuals of a right ankle fracture.

4.  Entitlement to service connection for a left knee disability, to include secondary to the service-connected residuals of a right ankle fracture.

5.  Entitlement to a rating in excess of 10 percent for service-connected residuals of a right ankle fracture.  

6.  Entitlement to a compensable rating for service-connected hemorrhoids.


REPRESENTATION

Veteran represented by:	Monera M. Seliem, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Orie, Associated Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1985 to September 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In July 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of that proceeding is of record.

The issues of entitlement to service connection for a low back disability, a left ankle disability, and a left knee disability and entitlement to a rating in excess of 10 percent for residuals of a right ankle fracture are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In an unappealed September 1992 rating decision, the AOJ denied the Veteran's claim of entitlement to service connection for a low back disability on the basis that the Veteran's in-service low back pain did not result in a chronic disability.

2.  The evidence associated with the claims file subsequent to the AOJ's September 1992 denial of the low back service connection claim is not cumulative or redundant and is new and material as it includes a VA examination and private nexus opinion.

3.  Hemorrhoids are manifested by occasional rectal bleeding; large or thrombotic hemorrhoids are not shown.


CONCLUSIONS OF LAW

1.  The September 1992 rating decision denying service connection for a low back disability is final.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (1992).

2.  New and material evidence has been received to reopen the claim for service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for a compensable rating for service-connected hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 redefined VA's duty to assist the Veteran in the development of a claim.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  The ensuing analysis will focus on VA's compliance with the notice and assistance requirements as it pertains to the Veteran's increased rating claim for hemorrhoids.

The duty to notify was satisfied by way of an August 2010 letter sent to the Veteran prior to adjudication.

The Board also finds that VA fulfilled its duty to assist in obtaining the Veteran's service treatment records, post-service VA and private treatment records, and lay statements of argument.  The Board also notes that the Veteran was afforded several VA examinations in relation to the claim being decided on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran has identified no outstanding evidence that could be obtained to substantiate his claim and the Board is unaware of any such outstanding evidence.  Neither the Veteran nor his attorney has raised any VCAA errors.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  As such, no further action related to the duties to notify and assist is required in this case.

New and Material Evidence

The Veteran seeks to establish service connection for a low back disability.  Service connection is established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during periods of active service.  38 U.S.C.A. § 1110.  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, a disability may be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310.

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Under the applicable provisions, a claim shall be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence which relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If it is determined that new and material evidence has been received, the claim must be reopened.  VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

The Board must presume the credibility of evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claims and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The Veteran originally filed for service connection for his low back disability in November 1991.  A September 1992 rating decision denied the Veteran's claim.  The relevant evidence before the AOJ at the time of the September 1992 rating decision consisted of the Veteran's service treatment records.  Upon consideration of his records, the AOJ denied the claim, reasoning that while the Veteran did report low back pain in service, the Veteran was asymptomatic at the time of separation; thus the AOJ reasoned that the incident of low back pain was an acute condition that resolved with no residuals.  The Veteran was notified of the decision via a September 1992 letter; he did not submit a notice of disagreement or new and material evidence within one year of notice of the decision.  Therefore, the September 1992 decision is final.  See 38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (1992).

Since that time, the evidence received consists of a VA examination and a private nexus opinion, documenting the Veteran's low back symptoms.  The evidence is new as it was not previously associated with the Veteran's claims folder at the time of the 1992 denial.  The evidence is material as it suggests the Veteran may have a current low back disability related to his period of service.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low" and in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement).  Thus, the claim is reopened.

Increased Rating for Hemorrhoids

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R., Part 4.  The ratings are intended to compensate impairment in earning capacity due to a service-connected disease or injury.  38 U.S.C.A § 1155; 38 C.F.R. § 4.1. 

If the evidence for and against a claim is an equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinksi, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  Here, the disability has not materially changed and a uniform evaluation is warranted.

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's hemorrhoid disability is currently rated non-compensable pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7336.  Under Diagnostic Code 7336, a non-compensable rating is warranted for internal or external hemorrhoids that are mild to moderate in severity.  A 10 percent evaluation is warranted for hemorrhoids, external or internal, that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent rating is warranted for hemorrhoids, external or internal, manifested by persistent bleeding and with secondary anemia; or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336.

The Veteran was diagnosed with hemorrhoids after a June 2011 colonoscopy.  His symptoms included rectal bleeding; testing revealed moderately-sized internal hemorrhoids.  Subsequent medical treatment records are silent for any complaints or treatments of hemorrhoids.  Periodically, treating doctors noted the Veteran's hemorrhoid disability, but did not comment its symptoms or severity. 

The Veteran was afforded a VA examination in April 2012.  At that time, he reported that since discharge from service, he used over-the-counter creams to alleviate his symptoms.  He stated that, a few times a month, he had rectal bleeding one or two days after ingesting alcohol.  He denied any other rectal problems.  Upon physical examination, the clinician noted that the Veteran had a tiny skin tag at the rectum with no evidence of bleeding.  There were no bleeding fissures or thrombosis and there were no scars.

At a July 2015 VA examination, the Veteran denied pain or itching but stated that he did have rectal bleeding on occasion.  The examiner opined that the Veteran's hemorrhoids were mild to moderate in severity.  

At the Board hearing, the Veteran testified that he frequently had problems with his hemorrhoids, but there was no anemia.

The Board has carefully reviewed the record pertaining to this claim and has determined that a compensable rating for hemorrhoids is not applicable.  A higher evaluation is warranted where there are large or thrombotic hemorrhoids that are irreducible with excessive redundant tissue evidencing frequent occurrences.  The record reflects that the Veteran most often described rectal bleeding a few times a month.  Although the Veteran most recently reported frequent occurrences of hemorrhoids, the record reflects that the severity of his disability was, at most, mild to moderate.  There is no evidence that the Veteran's hemorrhoid disability manifested in large or thrombotic hemorrhoids.  Upon examination, the Veteran endorsed rectal bleeding, but clinicians denied thrombosis or any other symptomatology.  The June colonoscopy included a description of moderately-sized internal hemorrhoids

The Board has considered the Veteran's arguments and testimony regarding the claim, but notes that he has not described hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, or manifested by persistent bleeding and with secondary anemia; or with fissures.  Therefore, the lay and medical evidence is against a compensable rating.  

The Board also considered the applicability of the benefit of the doubt doctrine. However, because the preponderance of the evidence is against finding that a rate higher than 10 percent is warranted, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).

ORDER

The claim for service connection for a low back disability is reopened.

Entitlement to a compensable rating for hemorrhoids is denied.


REMAND

Right Ankle Disability

Regrettably, a new examination is required to comply with recent developments in the law pertaining to the Veteran's right ankle disability.  The United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See 38 C.F.R. § 4.59.  There is no current examination which meets the Correia requirements. 

Left Ankle, Left Knee, and Low Back Disabilities

As for the remaining issues, the Veteran's testimony and the private nexus opinion of record reasonably raise the issue of secondary service connection; specifically, whether the Veteran's left ankle, left knee, and low back disabilities are related to his service-connected right ankle.  Thus, remanding is necessary to address the Veteran's claim in light of the history of left ankle, left knee and back complaints in service, a normal reserves examination report and incomplete VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder any outstanding VA or private treatment records, including all records from the Philadelphia VA Medical Center (VAMC) since 1992.  See VA Form 21-4142 received on July 13, 2010 (reporting treatment at the Philadelphia VA Hospital in 1992).

2.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of the Veteran's service-connected right ankle disability.  The claims file should be made available to the examiner for review in connection with the examination.

The examiner must include range of motion testing in the following areas for both ankles:

* Active motion;
* Passive motion'
* Weight-bearing; and
* Non-weight bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must provide a complete rationale for all the findings and opinions.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his left knee, left ankle and low back conditions, if any.  The claims folder must be available for review.  

Upon examination, the examiner should note any diagnoses of the Veteran's left knee.  If the Veteran is found to have a left knee disability, the examiner should provide an opinion as to whether the diagnosed disability/disabilities: 

   a) is/are at least as likely as not (at least a 50 percent probability) caused by or related to his period of service from September 1985 to October 1991; OR
	b) whether the diagnosed disability/disabilities is/are at least as likely as not (at least a 50 percent probability) caused by or aggravated beyond the normal progress of the disorder by his service-connected right ankle disability.

The examiner should note any diagnoses of the Veteran's left ankle.  If the Veteran is found to have a left ankle disability, the examiner should provide an opinion as to whether the diagnosed disability/disabilities: 

   a) is/are at least as likely as not (at least a 50 percent probability) caused by or related to his period of service from September 1985 to October 1991; OR
	b) whether the diagnosed disability/disabilities is/are at least as likely as not (at least a 50 percent probability) caused by or aggravated beyond the normal progress of the disorder by his service-connected right ankle disability.

The examiner should note any diagnoses of the Veteran's low back, including any neurologic deficits.  If the Veteran is found to have a low back disability, the examiner should provide an opinion as to whether the diagnosed disability/disabilities: 

   a) is/are at least as likely as not (at least a 50 percent probability) caused by or related to his period of service from September 1985 to October 1991; OR
	b) whether the diagnosed disability/disabilities is/are at least as likely as not (at least a 50 percent probability) caused by or aggravated beyond the normal progress of the disorder by his service-connected right ankle disability.

In providing these opinions, the examiner should consider the following:
* documented in-service reports of low back pain in April 1986;
* the in-service left knee contusion in September 1986;
* a Report of Medical History dated August 17, 1989 reporting a history of reoccurring small amounts of back pain after injury;
* an October 1989 service treatment record wherein the Veteran reported a back problem;
* treatment for a left ankle sprain in April 1991 with an x-ray interpreted as showing evidence of old injury; 
* the results from an October 1991 Report of Medical Examination and October 1991 Report of Medical History reporting a history of recurrent back pain and denying a trick or locked knee;
* the results from a July 1993 reserves Report of Medical Examination indicating a normal clinical evaluation of the spine and lower extremities, and a Report of Medical History denying recurrent back pain and a trick or locked knee; and
* a private medical opinion received in October 2016.

4.  After completing any additional notification or development deemed necessary, the Veteran's claims should be readjudicated.  If any claim remains denied, the Veteran should be furnished with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


